DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1–3, 5–7, 9–11, 15–16, 18–24 and 27–28, drawn to an air filtration unit and a method of replacing the filtration media of claimed air filtration unit.
Group II, claim 25, drawn to a method of installing an air filtration unit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an air filtration unit of claim 1, this technical feature is not a special technical feature as it does not contribute over the prior art in view of Adolphsen et al., US 2006/0249027 A1 (“Adolphsen”). 
It is noted here that the term “preferably” is preference claim language and for the purpose of examination, the limitation after “preferably” is struck from the claim. MPEP 2173.05(D).
Adolphsen discloses the shared technical feature of an air filtration unit (Adolphsen’s adsorption system 10). Adolphsen Fig. 1, [0023]. The adsorption system 10 comprises a removable media cartridge (adsorption element 120). Id. at Fig. 10, [0035]. The adsorption element 120 has an inner mesh (inside liner 132) defining a central air passage extending along a longitudinal axis of the filtration unit (interior 130 extending along a longitudinal axis as shown in Fig. 7). Id. at Fig. 10, [0054]. The adsorption element 120 also has an outer mesh (first outer layer 125A) surrounding the inner mesh 132, which together with opposing end walls defines a chamber between the inner and outer mesh (the space that accommodates media layer 125B). Id. at Fig. 10, [0059]. The filtration media 125B is disposed in the chamber. Id. 
Adolphsen also discloses the shared technical feature of at least one cap (Adolphsen’s end cap 126) for closing off one end of the central air passage in the media cartridge 120. Id. at Fig. 10, [0043]. Adolphsen discloses the shared technical feature of a housing (outer liner 134) having a mounting flange (138 as shown in Fig. 10) for attachment of the filtration unit to an air vent (tube sheet 13), and a collar (second end cap 128) for receiving the media cartridge. Id. at Fig. 10, [0041]. 
Adolphsen also discloses the shared technical feature of the housing 134 comprises a frame (outer liner 134 is a frame) for supporting the media cartridge120 along the longitudinal axis and comprises an air permeable portion and is configured such that when air flows through the outer mesh it also passes through the air permeable portion (Adolphsen’s filter media cartridge 120 works in an out-to-in fashion through outer liner 134, therefore, outer liner 134 is air permeable).  Adolphsen Fig. 10, [0054]. 

    PNG
    media_image1.png
    833
    590
    media_image1.png
    Greyscale

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776